IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RODGER WEIBLE,                           : No. 122 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
WILLIAM P. WELLS AND ELIZABETH           :
LOUISE WELLS,                            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.